Citation Nr: 0704534	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  06-20 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen 
and claim of entitlement to service connection for otitis 
media, non-suppurative, chronic, bilateral with perforation 
and cholesteatoma of the left ear, has been received.

2.  Whether new and material evidence, sufficient to reopen 
and claim of entitlement to service connection for bilateral 
hearing loss, has been received.

3.  Whether new and material evidence, sufficient to reopen 
and claim of entitlement to service connection for tinnitus, 
has been received.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 5, 1962 
to December 17, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville.

In October 2006, the veteran testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing is of record.  In conjunction with 
the October 2006 hearing, the veteran submitted additional 
evidence directly to the Board accompanied by a signed 
written waiver of the RO's initial consideration of this 
additional evidence.  


FINDINGS OF FACT

1.  Claims of service connection for bilateral hearing loss 
and tinnitus and a request to reopen a claim of service 
connection for residuals of a perforated left eardrum were 
denied by a February 2000 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the February 2000 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for otitis 
media, non-suppurative, chronic, bilateral with perforation 
and cholesteatoma of the left ear.

3.  Evidence submitted subsequent to the February 2000 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss.

4.  Evidence submitted subsequent to the February 2000 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for tinnitus.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (1999).

2.  No new and material evidence has been submitted, and the 
claim of entitlement to service connection for otitis media, 
non-suppurative, chronic, bilateral with perforation and 
cholesteatoma of the left ear is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  No new and material evidence has been submitted, the 
claim of entitlement to service connection for hearing loss 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

4.  No new and material evidence has been submitted, the 
claim of entitlement to service connection for tinnitus is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, regarding the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

A letter dated in August 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The August 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  It 
also advised him that new and material evidence was needed to 
reopen claims, and advised him what evidence would qualify as 
new and material in this particular case.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In March 2006, the veteran was also advised of how VA assigns 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Although neither letter was sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file; and, in 
fact, the veteran submitted a response to the VCAA notice 
which indicated that he had no other information or evidence 
to give VA and that all available information had been 
submitted.  The veteran was also accorded VA medical 
examinations in May 2003 and April 2006. 38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Factual Background 

In a decision dated in February 2000, the RO denied the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus and denied the veteran's request to reopen 
a claim of service connection for residuals of a perforated 
left eardrum.  The veteran received notice of that decision 
the following month but did not appeal this decision in a 
timely manner or otherwise.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103; see also 38 C.F.R. § 20.1100 (dealing 
with the finality of Board decisions).  Thus, the February 
2000 decision is final.  

The veteran's application to reopen his claims of service 
connection for residuals of a perforated left eardrum, 
hearing loss, and tinnitus was received in September 2002.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his request to reopen the 
claims after this date, the new version (cited below) 
applies.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by June 2003 rating decision, the RO 
declined to reopen the veteran's claims of entitlement to 
service connection for bilateral, chronic nonsuppurative 
otitis media with perforation and cholesteatoma of the left 
ear; bilateral hearing loss; and tinnitus.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

At the time of the February 2000 rating decision, the 
evidence of record included the veteran's service medical 
records, private medical records of Dr. H.S. dated from May 
1982 to November 1992, private medical record from Dr. W.K. 
dated in July 1999, and the veteran's written statements.

The February 2000 rating decision denied the veteran's 
request to reopen his claim of entitlement to service 
connection for residuals of a perforated left eardrum on the 
basis that the evidence considered in an October 1965 rating 
decision consisted of the veteran's medical records that 
showed evidence that an ear disorder pre-existed the 
veteran's entry into active duty service and was not 
aggravated during service.  Thus, in order for the new 
evidence to be new and material, it must either show that the 
ear disorder did not pre-exist service or show that the pre-
existing disorder was aggravated beyond the natural 
progression of the disease during service.

The February 2000 rating decision denied service connection 
for defective hearing and tinnitus on the basis that the 
claim was not well grounded.  The RO noted that in order to 
establish a well-grounded claim, it was necessary for the 
veteran to provide evidence which demonstrated the existence 
of the claimed conditions and their possible relationship to 
service.  The RO stated that the service medical records were 
negative for complaints, findings, treatment, or diagnosis of 
either defective hearing or tinnitus.  Audiometric testing 
performed in November 1962 showed the veteran's hearing to be 
within normal limits.  In addition, there was no current 
medical evidence substantiating a diagnosis of defective 
hearing or tinnitus.  

Since that time, additional evidence has been added to the 
record in conjunction with the veteran's attempt to reopen 
his claims.  The Board has reviewed the evidence submitted 
subsequent to the February 2000 decision, the last final 
decision, in the context of all the evidence of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence received since the February 2000 rating decision 
includes VA examination reports dated in May 2003 and April 
2006, statements by Dr. K.M.H., private medical records of 
Dr. K.M.H. dated from July 1997 to April 2005, and statements 
made by the veteran, including testimony presented at an 
October 2006 videoconference hearing. 

In September 2002, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he stated that he 
entered service on November 5, 1962, that he underwent a 
physical on November 9, 1962 that was negative for defective 
hearing or tinnitus, and that he was discharged on December 
17, 1962 with a perforated eardrum found by a physical four 
days prior to discharge.  The veteran noted that since the 
November 1962 examination found no evidence of a perforated 
left eardrum, the damage had to happen between November 9, 
1962 and the last in-service physical.

In May 2003, the veteran submitted a VA Form 21-4138 in which 
he noted that he had an extensive examination before entering 
service, that audiometric testing was performed on November 
9, 1962, that neither the examination nor the audiometric 
testing showed problems, and that in December 1962, he was 
medically discharged for a perforated left eardrum.

The May 2003 VA ear disease examination report, authored by 
L.C., noted that the veteran had a history of blast noise 
exposure to his ear.  L.C. noted that the veteran reported 
that he had a left tympanic membrane (TM) perforation at that 
time and that his ear continually drained.  The veteran 
reported no previous surgical treatment on his ear but was 
told he did not need any ear surgery.  The veteran described 
symptoms of hearing loss and tinnitus for approximately 40 
years.  Examination of the veteran demonstrated no malignant 
neoplasm of the ears.  Externally, his auricles looked normal 
as well as his helix and his ear lobule.  On otoscopic 
examination on the right side, he had a large retraction 
pocket.  On the left side, he also had a mild retraction 
pocket.  No TM perforations were present.  There was no edema 
or scaling or discharge of the external canals.  There was no 
fullness of the mastoids.  There was no evidence of 
cholesteatoma.  There was no active ear infection or oral 
polyp.  There was also no separation.   

L.C. stated that the veteran had a history of blast noise 
exposure to his ear, which was likely the reason for which he 
has such hearing loss and tinnitus.  

A May 2003 VA audiologic examination report, authored by 
C.W., noted that the veteran described exposure to explosions 
and gunfire while in basic training.  The veteran denied any 
recreational noise exposure.  Audiometric testing revealed 
normal to moderately severe hearing loss in the right ear and 
moderately severe mixed hearing loss in the left ear.  C.W. 
noted that due to the veteran's short military service 
(approximately one month and twelve days) and the report of a 
documented cholesteatoma, it should be considered likely that 
this condition existed before the veteran's military service 
began.  C.W. stated that a cholesteatoma is by definition a 
most common occurrence in the middle ear space and directly 
associated with chronic infection.  The perforation in the 
veteran's TM was noted to have repaired itself as shown by 
the normal volume measurement on that side.  C.W. noted that 
there continued to be the presence of a conductive component 
in his hearing loss.  Hearing loss due to noise exposure was 
generally represented by high-frequency sensorineural hearing 
loss bilaterally.  C.W. noted that this was not the case with 
the veteran and that based on this information, it should be 
considered not likely that his hearing loss was related to 
his military service.

An August 2004 prescription form authored by Dr. K.M.H. 
stated, "Based on my history and exam obtained today I 
believe it to be very likely that [the veteran's] hearing 
loss and tinnitus is a service-connected problem. ..."

Private medical records authored by Dr. K.M.H. dated between 
August 2004 and April 2005 indicated that the veteran 
reported that in 1962, while in training at Lackland AFB, he 
was in a tunnel-like pipe when there were explosions that 
went off and he had sudden pain in his left ear with hearing 
loss and the almost immediate development of a ringing tone 
in his ears.  The veteran reported that he went to the 
hospital that evening where he was told that he had a hole in 
his left eardrum.  An April 2005 report noted that Dr. K.M.H. 
could not say 43 years removed from the veteran's injury how 
much of a direct cause and effect relationship that 
barotraumas and its apparent temporary TM perforation had on 
the veteran's tinnitus.   

In an April 2005 letter to the veteran, Dr. K.M.H. stated, 
"Although 43 years removed from your concussive injury 
during basic training and not having complete records from 
that incident at my disposal, there is no way that I can make 
a definitive cause and effect determination regarding your 
complaint of tinnitus and that particular injury."

An April 2006 VA ear disease examination report, authored by 
J.N., indicates that the veteran reported that while he was 
in the service he was exposed to a loud explosion nearby that 
caused immediate pain and hearing loss in his left ear.  He 
was reportedly seen by his medic and told that he had a TM 
perforation.  The veteran reported that for about six to nine 
months later, he had some improvement in his hearing but that 
over the years he has had a steady decline in hearing in both 
ears particularly on the left.  The assessment was history of 
traumatic TM perforation with trauma induced hearing loss.  
J.M. noted that it was difficult to determine whether or not 
the veteran had age-induced hearing loss versus trauma 
induced hearing loss.  J.M. stated that the veteran had some 
asymmetry on the left ear, which was consistent with trauma 
to the ear in the past and that he also had hyper mobile TM, 
which may be consistent in light of a conductive component 
with a possible ossicular chain.  J.M. opined that there was 
a good probability that a portion of the veteran's hearing 
loss was due to his trauma in the past.

An April 2006 VA audio examination report, authored by 
W.O.S., noted that the veteran reported that during military 
training, he was exposed to high-intensity noise without the 
benefit of hearing protection devices.  The veteran was 
diagnosed with bilateral mixed conductive/sensorineural 
hearing loss.  W.O.S. opined that the veteran's hearing loss 
was not the result of military noise exposure and that 
tinnitus was not the result of military activity, as there 
was no hearing disability at the time of the veteran's 
separation from service and the tinnitus reported did not 
begin until at least 20 years after separation, a time not in 
close association with military duty.  W.O.S. noted that the 
military medical official diagnosed the ear condition in 1962 
as a cholesteatoma, a condition which did not appear 
spontaneously, but developed over time.  W.O.S. stated, 
"Therefore it had to have been aggravated by an ear 
condition existing previous to entrance in the Air Force."

In October 2006, the veteran submitted a statement from Dr. 
K.M.H. which stated, "I find myself in a most awkward and 
probably impossible position.  I have been asked to 
reevaluate [the veteran] and render an opinion regarding 
events that occurred 40 years ago and the impact of those 
events on his current complaints.  The biggest part of the 
problem is that I am not provided a[n] original examination 
and testing data from the time of his military campaign.  I 
am provided examinations from physicians working within the 
veterans hospital system who are subject to his same 
historical issues that I am.  They are given a history by the 
patient which completely contradicts many of the statements 
made in the records that you have provided to me.  The 
patient completely disagrees with the statements in the 
records that you provide.  The patient states that his 
eardrum perforation resulted from a traumatic [b]last injury 
in his basic military training.  Your records reflect that an 
ear infection occurred.  He states that after a single ENT 
specialty examination that it was recommended that he 
received a discharge from military service and wait to have 
the hole in the eardrum repaired by a private practitioner 
following discharge.  In the multiple examinations that I 
have conduced the patient does not have a perforation of the 
eardrum.  The right eardrum(the opposite side from the 
alleged injury) has more scarring than the left.  While he 
has an attic retraction pocket there is no accumulation of 
squamous debris and there has been no progression of that 
problem over the last year and a half.  His injury never 
required your surgery.  I have been given some information 
regarding hearing tests performed around the time of his 
military campaign [but] I have never seen the actual hearing 
tests themselves.  His current hearing tests demonstrate 
asymmetric sensory neural hearing loss and some mild 
conductive hearing loss as well.  ... Regarding your cover 
letter which states that you need some information that it is 
likely that the concussion from [an] explosion caused trauma 
to the ear I can only say the following[:]  If the patient 
did have a blast injury some of his hearing loss may have 
occurred as a result of that.  However, while the patient 
alleges a blast injury I am told your records reflect no such 
problem.  Who am I to believe?  There is also the dilemma 
that you claim that the patient's hearing was normal when he 
left the military.  If he in fact had a hole in his eardrum 
at the time of his discharge [it] seems unlikely.  The 
patient claims that he had some degree of escalating tinnitus 
shortly after his discharge but it only became problematic 
and he only brought it to the attention of the VA hospital 
doctors 15 to 20 years after his discharge.  I can certainly 
see why the situation is confusing to you.  I hope you can 
see why it's even more confusing to a physician on the 
outside who does not have the primary records from this 
patient's military intake and discharge examinations. ..."  

Other Pertinent Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

a.	Otitis media, non-suppurative, chronic, bilateral 
with perforation and cholesteatoma of the left ear 

The Board has reviewed the evidence since the February 2000 
rating decision and has determined that the all of the 
evidence received since then is new, as it was not of record 
when the February 2000 rating decision was issued.  However, 
the aforementioned evidence is not material within the 
meaning of applicable VA law and regulations because it is 
not probative of the issue at hand, which is whether the 
veteran has a current and credible diagnosis of otitis media, 
non-suppurative, chronic, bilateral with perforation and 
cholesteatoma of the left ear that is related to service.  In 
this regard, the Board notes that the current medical 
evidence does not support the presence of perforated 
eardrums, otitis media, malignant neoplasms or the ear of any 
sort, and no cholesteatomas.  As such, there is no current 
substantiated or otherwise probative diagnosis consistent 
with otitis media, non-suppurative, chronic, bilateral with 
perforation and cholesteatoma of the left ear.  Of course, 
without a presently diagnosed disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra.; 
Degmetich, supra.

Thus, the Board finds that the aforementioned medical 
evidence does not present a reasonable possibility of 
substantiating the claim of service connection for otitis 
media, non-suppurative, chronic, bilateral with perforation 
and cholesteatoma of the left ear.  38 C.F.R. § 3.156(a).  
The new evidence does not contain sufficient evidence of a 
present disability, without which service connection cannot 
be granted.  38 C.F.R. § 3.303; Gilpin, supra.; Degmetich, 
supra.  The Board notes, as well, that the veteran's 
assertions regarding allegations of otitis media, non-
suppurative, chronic, bilateral with perforation and 
cholesteatoma of the left ear that is due to service do not 
constitute probative evidence because the veteran is not 
shown to be competent to render medical diagnoses and 
opinions upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, the 
veteran's claim of service connection for otitis media, non-
suppurative, chronic, bilateral with perforation and 
cholesteatoma of the left ear is not reopened, and service 
connection for otitis media, non-suppurative, chronic, 
bilateral with perforation and cholesteatoma of the left ear 
remains denied.

b.	Bilateral hearing loss and tinnitus

The Board has reviewed the evidence since the February 2000 
rating decision and has determined that the all of the 
evidence received since then is new, as it was not of record 
when the February 2000 rating decision was issued.  However, 
the aforementioned evidence is not material within the 
meaning of applicable VA law and regulations because it is 
not probative of the issues at hand, which is whether the 
veteran's hearing loss and tinnitus are related to service.  

The veteran unquestionably suffers from bilateral hearing 
loss and tinnitus.  However, all of the new evidence 
seemingly in his favor is either based on a history of a 
blast injury, which is not supported by the service medical 
records, or is speculative.  

In May 2003, L.C. opined that hearing loss and tinnitus were 
related of service because of the veteran's blast injury in 
service.  This opinion is based solely upon a statement of 
the veteran that is not supported by the service medical 
records that indicate an ear infection, namely, otitis media 
and findings of a perforated left ear drum that was not 
attributed to an in-service injury.  The Board, therefore, 
does not credit L.C.'s opinion regarding the nexus between 
bilateral hearing loss and tinnitus and service.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant); see also Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion).

Similarly, the Board cannot credit the August 2004 statement 
of Dr. K.H.M., opining that hearing loss and tinnitus were 
related to service.  This opinion too was based upon a 
history provided by the veteran, which presumably was a 
reiteration of what he told L.C.  Thus, because the opinion 
is based upon a history provided by the veteran that is not 
at all supported by the record, the Board cannot credit this 
opinion.  Id.  

The April 2005 statement of Dr. K.H.M. is speculative 
regarding the origins of the veteran's tinnitus and reflected 
that it would be difficult to ascertain its cause.  Likewise, 
the April 2006 opinion of J.N. indicated that the cause of 
the veteran's hearing loss was difficult to determine and 
indicated that a portion of the veteran's hearing loss could 
be related to previous trauma.  J.N. did not relate the 
veteran's hearing loss to any particular trauma and certainly 
not to an in-service trauma, for which, as discussed above, 
there is no corroborative evidence.  Finally, in October 
2006, Dr. K.H.M. essentially indicated that he could not 
opine regarding the etiology of hearing loss and tinnitus 
without resorting to speculation.  Medical opinions that are 
uncertain or inconclusive do no serve to bolster claims.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim).  As such, there is no credible medical 
opinion linking either hearing loss or tinnitus to service.  
Without such opinion, service connection for either 
disability cannot be granted.  38 C.F.R. §§ 3.303, 3.385.

Thus, the Board finds that the aforementioned medical 
evidence does not present a reasonable possibility of 
substantiating the claims of service connection for bilateral 
hearing loss or tinnitus.   38 C.F.R. § 3.156(a).  The new 
evidence does not contain sufficient evidence of a nexus 
between current bilateral hearing loss and tinnitus and 
service, without which service connection cannot be granted. 
38 C.F.R. §§ 3.303, 3.385.  The Board notes, as well, that 
the veteran's assertions regarding the etiology of his 
bilateral hearing loss and tinnitus do not constitute 
probative evidence because the veteran is not shown to be 
competent to render medical diagnoses and opinions upon which 
the Board may rely.  See Espiritu, supra.  Accordingly, the 
veteran's claims of entitlement service connection for 
bilateral hearing loss and tinnitus are not reopened, and 
service connection for bilateral hearing loss and tinnitus 
remains denied.  


	(CONTINUED ON NEXT PAGE)












ORDER

New and material evidence not having been received, the claim 
of service connection for otitis media, non-suppurative, 
chronic, bilateral with perforation and cholesteatoma of the 
left ear is not reopened and remains denied.  

New and material evidence not having been received, the claim 
of service connection for hearing loss is not reopened and 
remains denied.  

New and material evidence not having been received, the claim 
of service connection for tinnitus is not reopened and 
remains denied.



____________________________________________
C. Kedem 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


